- SC Financial Printing EXHIBIT 7 Consolidated Report of Condition of Wells Fargo Bank National Association of 101 North Phillips Avenue, Sioux Falls, SD 57104 And Foreign and Domestic Subsidiaries, at the close of business December 31, 2009, filed in accordance with 12 U.S.C. §161 for National Banks. Dollar Amounts In Millions ASSETS Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin $ 19,272 Interest-bearing balances 29,528 Securities: Held-to-maturity securities 0 Available-for-sale securities 81,918 Federal funds sold and securities purchased under agreements to resell: Federal funds sold in domestic offices 6,471 Securities purchased under agreements to resell 1,241 Loans and lease financing receivables: Loans and leases held for sale 28,147 Loans and leases, net of unearned income 376,557 LESS: Allowance for loan and lease losses 11,520 Loans and leases, net of unearned income and allowance 365,037 Trading Assets 7,574 Premises and fixed assets (including capitalized leases) 4,376 Other real estate owned 1,829 Investments in unconsolidated subsidiaries and associated companies 457 Direct and indirect investments in real estate ventures 46 Intangible assets Goodwill 11,408 Other intangible assets 17,220 Other assets 34,254 Total assets $ 608,778 LIABILITIES Deposits: In domestic offices $ 414,131 Noninterest-bearing 91,246 Interest-bearing 322,885 In foreign offices, Edge and Agreement subsidiaries, and IBFs 57,745 Noninterest-bearing 1,313 Interest-bearing 56,432 Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased in domestic offices 6,921 Securities sold under agreements to repurchase 6,908 Dollar Amounts In Millions Trading liabilities 8,092 Other borrowed money (includes mortgage indebtedness and obligations under capitalized leases) 20,733 Subordinated notes and debentures 11,006 Other liabilities 26,649 Total liabilities $ 552,185 EQUITY CAPITAL Perpetual preferred stock and related surplus 0 Common stock 520 Surplus (exclude all surplus related to preferred stock) 38,209 Retained earnings 17,234 Accumulated other comprehensive income 452 Other equity capital components 0 Total bank equity capital 56,415 Noncontrolling (minority) interests in consolidated subsidiaries 178 Total equity capital 56,593 Total liabilities, and equity capital $ 608,778 I, Howard I. Atkins, EVP & CFO of the above-named bank do hereby declare that this Report of Condition has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true to the best of my knowledge and belief. Howard I. Atkins EVP & CFO We, the undersigned directors, attest to the correctness of this Report of Condition and declare that it has been examined by us and to the best of our knowledge and belief has been prepared in conformance with the instructions issued by the appropriate Federal regulatory authority and is true and correct. John StumpfDirectors Carrie Tolstedt Michael Loughlin
